DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
In claim 17, the language “… wherein the umbrella-shaped member or globe-shaped member [[include]] includes a screen covering …” should be changed for proper grammar.  

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “…wherein the stabilizing member applies a constant outward radial force …” There is insufficient antecedent basis for this limitation in the claim. Although claim 5 describes “…stabilizing the shunt with a collapsible member …” claim 6 depends only on claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 16-17, 26-27 and 29-32 of Heilman '696; Carl et al. (US 9737696 B2).  
Regarding instant claim 1, Heilman '696 claims all limitations in claims 1 and 27. Although Heilman '696 does not claim a method, Heilman '696 claims all the structures necessary to perform the method of instant claim 1. A skilled artisan would have used these structures during routine use to deliver and stabilize the shunt. 
Regarding instant claim 9, Heilman '696 claims all limitations in claim 1.

Regarding instant claims 2-8 and 10-17, Heilman '696 claims all limitations in claims 1, 4-5, 16-17, 26-27 and 29-32 as shown in table 1.
Table 1: Heilman '696 double patenting
Instant claim 
Heilman '696 
Instant claim 
Heilman '696 
Instant claim 
Heilman '696 
2
27
7
32
13
26
3
30
8
31
14
1
4
26
10
29
15
1
5
29
11
4
16
16
6
1
12
5
17
17



Claims 1-7, 9, 11 and 13-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7-8, 11-12, 14, 16-17 and 19 of Heilman '357; Carl et al. (US 10596357 B2).  
Regarding instant claim 1, Heilman '357 claims all limitations in claim 1. 
Regarding instant claim 9, Heilman '357 claims all limitations in claims 1 and 17.  
Regarding instant claims 2-7, 11 and 13-16, Heilman '357 claims all limitations in claims 3-4, 7-8, 11-12, 14, 16-17 and 19 as shown in table 2. 
Table 2: Heilman '357 double patenting
Instant claim 
Heilman '357 
Instant claim 
Heilman '357 
Instant claim 
Heilman '357 
2
3
6
17
14
7, 8
3
4
7
19
15
11
4
14
10
16, 17
16
12
5
16
13
14





Claims 1-3, 7-9 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6, 7 and 11 of Heilman '871; Carl et al. US 8672871 B2).  
Regarding instant claims 1 and 9, Heilman '871 claims all limitations in claims 1, 6 and 7. 
Table 3: Heilman '871
double patenting
Instant claim 
Heilman '871 
Instant claim 
Heilman '871 
2
2
8
1
3
4
14
1
7
11



Regarding instant claims 2, 3, 7, 8 and 14, Heilman '871 claims all limitations in claims 1, 2, 4 and 11 as shown in table 3. 


Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 11 of Heilman; Carl et al. (US 9737697 B2). 
Regarding instant claims 1 and 9, Heilman '697 claims all limitations in claims 1, 7 and 11. 

Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15 of Heilman; Carl et al. (US 10112036 B2).  
Regarding instant claims 1 and 9, Heilman '036 claims all limitations in claims 1 and 15. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett, Daniel R.	US 20040147871 A1
Lederman; Robert J. et al.	US 20160151056 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Adam Marcetich/
Primary Examiner, Art Unit 3781